
	
		I
		111th CONGRESS
		1st Session
		H. R. 4164
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  provide for a phased-in increase of chargeable premium rates for properties
		  affected by updated Flood Insurance Rate Maps.
	
	
		1.Phase-in of actuarial flood
			 insurance rates for properties newly determined to be in a flood risk
			 zoneSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended—
			(1)in subsection
			 (c)(1), by striking limitation under subsection (e) and
			 inserting limitations under subsection (e) and (g); and
			(2)by adding at the
			 end the following new subsection:
				
					(g)Premium
				adjustment for properties mapped into a higher-Risk flood zoneAn increase in the risk premium rate
				charged for flood insurance coverage of a property covered by a flood insurance
				policy issued under this Act on the date of the completion of an update to a
				Flood Insurance Rate Map that is the result of such update shall be limited to
				an annual increase for five years of 20 percent per year of the difference
				between—
						(1)the risk premium
				rate otherwise chargeable pursuant to such update; and
						(2)the chargeable
				risk premium rate for such property that existed before such
				update.
						.
			
